DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 04/29/2022. Claims 14-19, 21 and 23-29 are pending with claims 1-13, 20 and 22 cancelled and claims 28 and 29 newly added.
Response to Arguments
Applicant’s arguments, see Remarks page 9, filed 04/29/2022, with respect to the interpretation under 35 U.S.C. 112(f) and the 35 U.S.C. 112(b) rejections of claims 26 and 27 have been fully considered and are persuasive.  The claim interpretations and rejections of claims 26 and 27 have been withdrawn. 
Applicant’s arguments, see Remarks pages 9-10, filed 04/29/2022, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 14, 16-18, 20-21 and 24-26 and the 35 U.S.C. 103 rejections of claims 15, 19, 23 and 27 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 14-19, 21 and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An air conditioner, comprising: a housing including: a first panel, including an opening; a second panel; a third panel, the second panel and the third panel being arranged at two sides of the first panel, respectively; a first casing arranged at a rear side of the second panel and spliced with the second panel to form a first housing part; and a second casing arranged at a rear side of the third panel and spliced with the third panel to form a second housing part;…  a heat exchanger arranged at the air heat exchange duct, accommodated in the first housing part… an air treatment device including at least one of a humidifier or a purifier, the air treatment device being arranged at the air treatment duct, accommodated by the second housing part… wherein: the first housing part is positioned above the second housing part; and the first housing part includes: a first air outlet in communication with the air heat exchange duct; and a second air outlet in communication with the air treatment duct" recited in claim 14. The closest prior art of record (Cai et al.—CN 108278668) discloses an air conditioner with many of the limitations claimed, but not the arrangement of the heat exchanger and air treatment device with the first housing part having first and second air outlets. Although it is well known to provide an air conditioner and air treatment device in a stacked configuration (Bae et al.—US 2019/0351357), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the air conditioner having the combination of technical features in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763